Citation Nr: 1204188	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from November 1952 to October 1954.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Philadelphia, Pennsylvania Regional Office (RO), which, in pertinent part, denied the Veteran entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has not been shown to have service-connected disabilities manifested by either the loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/200 with a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or ankylosis of the hips or the knees, so as to meet the requirements for entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment.


CONCLUSION OF LAW

The criteria for entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Veterans Claims Assistance Act (VCAA) has been considered; however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  In the present case there is no legal basis upon which the sought benefits may be awarded, and the Veteran's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Law, Regulations, and Analysis

The Veteran is service-connected and in receipt of a 70 percent rating for posttraumatic stress disorder; a 60 percent disability rating for total left knee replacement; a 50 percent disability rating for bilateral pes planus; a 50 percent disability rating for right knee degenerative joint disease; a 10 percent rating for residuals of a tonsillectomy; and a total disability rating based on individual unemployability.

With respect to the issue of entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment, a certification of eligibility for financial assistance in the purchase of one automobile and of basic entitlement to necessary adaptive equipment will be made where the claimant meets the requirements of paragraphs (a), (b) and (c) of 38 C.F.R. § 3.808.  The claimant must have had active military, naval or air service.  38 C.F.R. § 3.808(a) (2011).  One of the following must exist and be the result of a disease or injury incurred in or aggravated during active military, naval or air service: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; (iii) permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 in the better eye; and (iv) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b) (2011).  A specific application for financial assistance in purchasing a conveyance is required, and must contain a certification by the claimant that the conveyance will be operated only by persons properly licensed.  38 C.F.R. § 3.808(c) (2011).

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, i.e., whether the acts of grasping, manipulation, and the like in the case of the hand or of balance, propulsion, and the like in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2011).

The medical evidence of record does not establish that the Veteran has service-connected disabilities resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; the relevant permanent impairment of vision of both eyes; or ankylosis of the hips or knees.

The focus of the Veteran's claim is that due to his bilateral knee and feet disorders he requires equipment to assist when operating his vehicle.

VA progress notes dated from November 2005 to May 2011 do not contain any findings of ankylosis of a knee or hip.  In a March 2006, the examiner noted range of motion from five degrees to 120 degrees at the left knee and from five degrees to 110 degrees in the right knee. 

During an April 2006 VA examination, the Veteran complained of worsening pain in his knees.  He reported exacerbations of his left knee pain after periods of activity.  He uses a cane for ambulation.  During a flare-up he has decreased range of motion by about 50 percent and he uses crutches.  Upon physical examination, left knee range of motion was from 10 degrees to 100 degrees and right knee range of motion was from 10 degrees to 80 degrees. 

During an April 2007 VA examination, the Veteran complained of constant pain as well as locking in both knees and persistent stiffness.  The Veteran used a walker with wheels while at the examination and indicated he uses a cane for stairs and crutches at home.  Range of motion testing was not performed. 

During a May 2011 VA examination, the Veteran complained of constant pain in both knees with associated stiffness, tenderness, weakness, giving way and limited range of motion.  He also reported that his right knee swells and locks frequently.  The Veteran refused range of motion testing on the right.  On the left, the examiner noted range of motion from zero degrees to 90 degrees. The diagnosis was status post total left knee replacement and advanced degenerative arthritis of the right knee. 

Initially, regarding the possibility of receiving financial assistance for purchase of an automobile or other conveyance and adaptive equipment, it is not contended, nor does medical evidence reflect loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes.  Thus, for purposes of analysis even conceding without proving that the Veteran's contentions are true, financial assistance for purchase of an automobile or other conveyance and adaptive equipment is not warranted.

Regarding the possibility of receiving financial assistance for adaptive equipment eligibility only, the evidence of record does not support a finding that the Veteran has the requisite ankylosis of one or both knees or one or both hips as a result of injury or disease incurred or aggravated by his military service as contemplated by law.  The Board notes that ankylosis is defined as 'immobility and consolidation of a joint due to disease, injury, surgical procedure.'  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 'stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint,' citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the aforementioned range of motion findings, the Veteran's knees and hips do not appear to be fixed or immobile.  

In conclusion, the Board finds that the Veteran does not meet the criteria for entitlement to financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only.  See 38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  Given the foregoing, there is no legal basis for the grant of financial assistance in the purchase of an automobile and adapted equipment or adapted equipment only.  Accordingly, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment or for adaptive equipment only is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


